


110 HR 248 IH: Robo Calls Off Phones (Robo COP)

U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 248
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2007
			Ms. Foxx (for
			 herself, Mr. Goode,
			 Mr. Shays, and
			 Mrs. Drake) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To direct the Federal Trade Commission to revise the
		  regulations regarding the Do-not-call registry to prohibit politically-oriented
		  recorded message telephone calls to telephone numbers listed on that
		  registry.
	
	
		1.Short titleThis Act may be cited as the
			 Robo Calls Off Phones (Robo COP)
			 Act.
		2.Politically-oriented
			 recorded message phone calls prohibited
			(a)ProhibitedNot withstanding any other provision of
			 law, the Federal Trade Commission shall, not later than 180 days after the date
			 of enactment of this Act, revise the do-not-call registry provisions of the
			 Telemarketing Sales Rule (16 C.F.R. 310.1 et seq.) to prohibit
			 politically-oriented recorded message telephone calls to telephone numbers
			 listed on that registry.
			(b)Definition of
			 Politically-Oriented Recorded Message CallsFor purposes of this
			 section, the term politically-oriented recorded message telephone
			 call means any outbound telephone call—
				(1)in which a person
			 is not available to speak with the person answering the call, and the call
			 instead plays a recorded message; and
				(2)whose purpose is
			 to promote, advertise, campaign, or solicit donations, for or against any
			 political candidate or regarding any political issue, or uses in the recorded
			 message any political candidate’s name.
				
